Citation Nr: 1511993	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to August 1970.  He is the recipient of the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals, as relevant, a December 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through September 2013.  The Board notes that records dated through May 2012 were considered in the February 2013 supplemental statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such records dated after May 2012.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly associated document such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents in the Virtual VA and VBMS files reveals that they are duplicative of those contained in the paper claims file.

An October 2014 rating decision denied a total disability rating based on individual unemployability due to service-connected diabetes mellitus and its complications (TDIU).  Thereafter, in February 2015, the Veteran submitted another TDIU claim with supporting evidence and requested that his claim be reconsidered as new evidence had been submitted.  As such, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA thyroid examination in February 2013.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since his last VA examination.  Specifically, he has alleged that his memory worsens daily, his constipation impacts his daily activities, and his fatigue requires him to take a nap after a few hours of being awake.  He also asserted that he experiences cold intolerance.  Such symptoms were not found on his last VA examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected hypothyroidism.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2013 to the present from the Kansas City VA Medical Center should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Kansas City VA Medical Center dated from September 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hypothyroidism.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, sleepiness, weight gain, fatigability, constipation, and/or mental sluggishness as a result of hypothyroidism.

The examiner should also address the functional impact the Veteran's hypothyroidism has on his daily life and employability.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

